


116 HR 3066 IH: Supporting Our Coast Guard Members Act of 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3066
IN THE HOUSE OF REPRESENTATIVES

June 3, 2019
Mrs. Fletcher introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 14, United States Code, to make certain changes to Coast Guard personnel programs, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Supporting Our Coast Guard Members Act of 2019.  2.Authority for officers to opt out of promotion board consideration (a)Eligibility of officers for consideration for promotionSection 2113 of title 14, United States Code, is amended by adding at the end the following: 
 
(g) 
(1)Notwithstanding subsection (a), the Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 2106(a).  (2)The Commandant shall approve a request under paragraph (1) only if— 
(A)the basis for the request is to allow the officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant;  (B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and 
(C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..  (b)Eligibility of reserve officer for promotionSection 3743 of title 14, United States Code, is amended to read as follows: 
 
3743.Eligibility for promotion 
(a)In generalExcept as provided in subsection (b), a Reserve officer is eligible for consideration for promotion and for promotion under this subchapter, if that officer is in an active status.  (b)ExceptionA Reserve officer who has been considered but not recommended for retention in an active status by a board convened under subsection 3752(a) of this title, is not eligible for consideration for promotion. 
(c)Request for exclusion 
(1)In generalThe Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 3740(b) of this title to consider officers for promotion to the next higher grade.  (2)Approval of requestThe Commandant shall approve a request under paragraph (1) only if— 
(A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant;  (B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and 
(C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration. .  3.Temporary promotion authority for officers in certain grades with critical skills (a)In generalChapter 21 of title 14, United States Code, is amended by inserting after section 2129 the following: 
 
2130.Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant 
(a)In generalAn officer in the grade of lieutenant (junior grade), lieutenant, lieutenant commander, or commander, who is described in subsection (b) may be temporarily promoted to the grade of lieutenant, lieutenant commander, commander, or captain under regulations prescribed by the Secretary. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate.  (b)Covered officersAn officer described in this subsection is any officer in a grade specified in subsection (a) who— 
(1)has a skill in which the Coast Guard has a critical shortage of personnel (as determined by the Secretary); and  (2)is serving in a position (as determined by the Secretary) that— 
(A)is designated to be held by a lieutenant, lieutenant commander, commander, or captain; and  (B)requires that an officer serving in such position have the skill possessed by such officer. 
(c)Preservation of position and status of officers appointed 
(1)The temporary positions authorized under this section shall not be counted among or included in the list of positions on the active duty promotion list.  (2)An appointment under this section does not change the position on the active-duty list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer. 
(d)Board recommendation requiredA temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary for the purpose of recommending officers for such promotions.  (e)Acceptance and effective date of appointmentEach appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section beginning on the date the appointment is made. 
(f)Termination of appointmentUnless sooner terminated, an appointment under this section terminates— (1)on the date the officer who received the appointment is promoted to the permanent grade of lieutenant, lieutenant commander, commander, or captain; 
(2)on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of lieutenant, lieutenant commander, commander, or captain, in which case the appointment terminates on the date the officer is promoted to that grade; or  (3)when the appointment officer determines that the officer who received the appointment has engaged in misconduct or has displayed substandard performance. 
(g)Limitation on number of eligible positionsAn appointment under this section may only be made for service in a position designated by the Secretary for the purposes of this section. The number of positions so designated may not exceed the following percentages of the respective grades: (1)As lieutenant, 0.5 percent. 
(2)As lieutenant commander, 3.0 percent.  (3)As commander, 2.6 percent. 
(4)As captain, 2.6 percent..  (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2130. Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant.. 
4.Career intermission program 
(a)In generalSubchapter I of chapter 25 of title 14, United States Code, is amended by adding at the end the following:  2514.Career flexibility to enhance retention of members (a)Programs authorizedThe Commandant may carry out a program under which members of the Coast Guard may be inactivated from active service in order to meet personal or professional needs and returned to active service at the end of such period of inactivation from active service. 
(b)Period of inactivation from active service; effect of inactivation 
(1)In generalThe period of inactivation from active service under a program under this section of a member participating in the program shall be such period as the Commandant shall specify in the agreement of the member under subsection (c), except that such period may not exceed three years.  (2)Exclusion from years of serviceAny service by a Reserve officer while participating in a program under this section shall be excluded from computation of the total years of service of that officer pursuant to section 14706(a) of title 10. 
(3)Exclusion from retirementAny period of participation of a member in a program under this section shall not count toward— (A)eligibility for retirement or transfer to the Ready Reserve under either chapter 571 or 1223 of title 10; or 
(B)computation of retired or retainer pay under chapter 71 or 1223 of title 10.  (c)AgreementEach member of the Coast Guard who participates in a program under this section shall enter into a written agreement with the Commandant under which that member shall agree as follows: 
(1)To accept an appointment or enlist, as applicable, and serve in the Coast Guard Ready Reserve during the period of the inactivation of the member from active service under the program.  (2)To undergo during the period of the inactivation of the member from active service under the program such inactive service training as the Commandant shall require in order to ensure that the member retains proficiency, at a level determined by the Commandant to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active service. 
(3)Following completion of the period of the inactivation of the member from active service under the program, to serve two months as a member of the Coast Guard on active service for each month of the period of the inactivation of the member from active service under the program.  (d)Conditions of releaseThe Commandant shall prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c). At a minimum, the Commandant shall prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under paragraph (2) of such subsection while the member is released from active service. 
(e)Order to active serviceUnder regulations prescribed by the Commandant, a member of the Coast Guard participating in a program under this section may, in the discretion of the Commandant, be required to terminate participation in the program and be ordered to active service.  (f)Pay and allowances (1)Basic payDuring each month of participation in a program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active service in the grade and years of service of the member when the member commences participation in the program. 
(2)Special or incentive pay or bonus 
(A)ProhibitionA member who participates in such a program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under chapter 5 of title 37 or section 1925 of this title that is in force when the member commences participation in the program.  (B)Not treated as failure to perform servicesThe inactivation from active service of a member participating in a program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37 that is in force when the member commences participation in the program. 
(3)Return to active service 
(A)Special or incentive pay or bonusSubject to subparagraph (B), upon the return of a member to active service after completion by the member of participation in a program— (i)any agreement entered into by the member under chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and 
(ii)any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i).  (B)Limitation (i)In generalSubparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, at the time of the return of the member to active service as described in that subparagraph— 
(I)such pay or bonus is no longer authorized by law; or  (II)the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active service. 
(ii)Pay or bonus ceases being authorizedSubparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law.  (C)RepaymentA member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under chapter 5 of title 37. 
(D)Required service is additionalAny service required of a member under an agreement covered by this paragraph after the member returns to active service as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c).  (4)Travel and transportation allowance (A)In generalSubject to subparagraph (B), a member who participates in a program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for— 
(i)travel performed from the residence of the member, at the time of release from active service to participate in the program, to the location in the United States designated by the member as the member’s residence during the period of participation in the program; and  (ii)travel performed to the residence of the member upon return to active service at the end of the participation of the member in the program. 
(B)Single residenceAn allowance is payable under this paragraph only with respect to travel of a member to and from a single residence.  (5)Leave balanceA member who participates in a program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of title 10, but not to exceed 60 days. 
(g)Promotion 
(1)Officers 
(A)In generalAn officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 21 or 37 of this title.  (B)Return to serviceUpon the return of an officer to active service after completion by the officer of participation in a program— 
(i)the Commandant may adjust the date of rank of the officer in such manner as the Commandant shall prescribe in regulations for purposes of this section; and  (ii)the officer shall be eligible for consideration for promotion when officers of the same competitive category, grade, and seniority are eligible for consideration for promotion. 
(2)Enlisted membersAn enlisted member participating in a program shall not be eligible for consideration for advancement during the period that— (A)begins on the date of the inactivation of the member from active service under the program; and 
(B)ends at such time after the return of the member to active service under the program that the member is treatable as eligible for promotion by reason of time in grade and such other requirements as the Commandant shall prescribe in regulations for purposes of the program.  (h)Continued entitlementsA member participating in a program under this section shall, while participating in the program, be treated as a member of the Armed Forces on active duty for a period of more than 30 days for purposes of— 
(1)the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of this title; and  (2)retirement or separation for physical disability under the provisions of chapter 61 of title 10 and chapters 21 and 23 of this title.. 
(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 2513 the following:   2514. Career flexibility to enhance retention of members..  5.Employment assistance (a)In generalSubchapter I of chapter 27 of title 14, United States Code, is amended by adding at the end the following: 
 
2713.Employment assistance 
(a)In generalIn order to improve the accuracy and completeness of a certification or verification of job skills and experience required by section 1143(a)(1) of title 10, the Secretary shall— (1)establish a database to record all training performed by members of the Coast Guard that may have application to employment in the civilian sector; and 
(2)make unclassified information regarding such information available to States and other potential employers referred to in section 1143(c) of title 10 so that State and other entities may allow military training to satisfy licensing or certification requirements to engage in a civilian profession.  (b)Form of certification or verificationThe Secretary shall ensure that a certification or verification of job skills and experience required by section 1143(a)(1) of title 10 is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or verification. 
(c)Requests by statesA State may request that the Secretary confirm the accuracy and authenticity of a certification or verification of jobs skills and experience provided under section 1143(c) of title 10..  (b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 2712 the following: 
 
 
2713. Employment assistance.. 

